DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected group 1 claims 1, 4 - 6, 8, 11 – 14, 17, 18, 20 - 26.  Claims 2, 3, 7, 9, 10 have been withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 15, 16, 19 are canceled. Election was made without traverse in the reply filed on 01/12/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2016/0222791 Thomas John Chipman Rogers (‘Rogers hereafter), 
U.S. 2017/0066083 Shioya et al. (‘Shioya hereafter), 
U.S. 2015/0197862 Engel et al. (‘Engel hereafter), 
U.S. 2017/0297102 Chin et al. (‘Chin hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 26 are currently being examined. 
Claims 2, 3, 7, 9, 10 have been withdrawn.
Claims 15, 16 and 19 have been canceled.
Claim 20 is objected to for allowable subject matter.

Specification
The disclosure is objected to because of the following informalities: item 3’ (Fig 2), is not recited in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 – 14, 17, 18, 20 – 26 are rejected under 35 U.S.C. 112(b),
Claim 1 recites the limitation "the interface(s)" in ln 8, has not been previously introduced. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, ln 10 – 11, recites the limitation “a plurality of interface support members,” is unclear if the interface is the same interface in ln 8.
Claims shall be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 6, 8, 11 – 13, 17, 18 & 23 - 25 is/are rejected under 35 U.S.C. 103 as best understood as being unpatentable over U.S. 2016/0222791 Thomas John Chipman Rogers (‘Rogers hereafter), and further in view of U.S. 2015/0197862 Engel et al. (‘Engel hereafter).

		Regarding Claim[s] 1 ‘Rogers, discloses all the claim limitations including: A method of additive manufacturing metallic components (‘Rogers, Paras 0005, 0021, 0023), the method comprising: 
forming a component in a layer-by-layer process (‘Rogers, Para 0001, teaches Additive manufacturing, is only silent regarding a layer by layer process), 
However, ‘Engel, Para 0023 defines Additive manufacturing as a layering process. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Rogers with layer by layer process as taught by ‘Engel in order to provide a built up workpiece using additive manufacturing process (‘Engel, Para 0023).
 the component being formed integrally with at least one non-perforated support structure (‘Rogers, perforations were not added by piercing or boring, no holes were added to the structure, by definition, Rogers is not perforated, Figs 4 & 5 show structure with “flow passages” but not perforations)
to be separated from the component after the layer-by-layer process (‘Rogers, Fig 7, #970), the support structure being formed with at least one wall that is non-perforated (‘Rogers, Figs 2 & 3, #640, #710, Figs 4 & 7); and 
after completion of the layer-by-layer process, 
exposing the component and support structure to at least one thermal pulse so as to weaken, or break (‘Rogers, Para 0013 to simplify the support structure removal, explosive gas mixture in short bursts), 
the interface(s) between the support structure and component prior to removal of the support (‘Rogers, Paras 0013, 0026, 0030, 0033 and claims 1-20), wherein the support structure is formed with a bulk support member (‘Rogers #710) and a plurality of interface support members (‘Rogers system of #640 & #710) for connecting the bulk support member to the component (‘Rogers, #600),
wherein the width of the interface support members narrows from the bulk support member to the component (‘Rogers, Fig 3, #640 is narrower than #710),
wherein the thermal pulse is at a temperature exceeding the melting point of the metallic material (‘Rogers, Para 0038). 

Regarding Claim[s] 4, ‘Rogers & ‘Engel discloses all the claim limitations including: support structure is formed with a plurality of walls (‘Engel, Abst, Fig 3, system #640 & #710 have a plurality of walls). 

Regarding Claim[s] 5, 6 & 8 ‘Rogers & ‘Engel discloses all the claim limitations is silent regarding: distance between each wall is at least 0.8 mm, and a centre-to-centre distance between each wall is at least 0.8 mm, and each of the walls is formed with a thickness of 0.1 mm or less. 
	However, it would have been an obvious matter of design choice to make the distance between each wall to be at least 0.8 mm and a center to center distance of 0.8 mm and the walls formed with a thickness of 0.1 or less, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further it would have been an obvious matter of design choice to make the distance between each wall to be at least 0.8 mm and a center to center distance of 0.8 mm, and the walls formed with a thickness of 0.1 or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim[s] 11 ‘Rogers & ‘Engel discloses all the claim limitations including: each interface support member is formed with its narrowest width at the interface with the component (‘Rogers, Fig 3, #640 is narrower than #710). 

Regarding Claim[s] 12 ‘Rogers & ‘Engel discloses all the claim limitations including: each interface support member reaches its narrowest width at a predetermined distance away from the interface with the component (‘Rogers, Fig 3, #640 is narrower than #710), 
		Except ‘Rogers is silent regarding: predetermined distance is between approximately 0.5 mm and approximately 2 mm away from the interface with the component. 
	However, it would have been an obvious matter of design choice to make the distance between 0.5 mm and approximately 2 mm away from the interface with the component, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further it would have been an obvious matter of design choice to make the distance between 0.5 mm and approximately 2 mm away from the interface with the component, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim[s] 13 ‘Rogers & ‘Engel discloses all the claim limitations except is silent regarding: interface support members have a base length defined as the length of the interface between the bulk support member and the interface support member, and ratio of the base length to a height of the interface support member is equal to 1.5 or less. 
However, it would have been an obvious matter of design choice to make a ratio of the base length to a height of the interface support 1.5 or less, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further it would have been an obvious matter of design choice to make a ratio of the base length to a height of the interface support 1.5 or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim[s] 17 ‘Rogers & ‘Engel discloses all the claim limitations including: step of exposing the component and support structure to a thermal pulse comprises placing the component and support structure in a chamber, 
filling the chamber with a combustible gas mixture, allowing the gas mixture to surround the component and support structure and igniting the gas mixture (‘Rogers, Para 0013 to simplify the support structure removal, explosive gas mixture in short bursts). 

Regarding Claim[s] 18 ‘Rogers & ‘Engel discloses all the claim limitations including: thermal pulse is an explosive or pseudo-explosive combustion (‘Rogers, Para 0013 to simplify the support structure removal, explosive gas mixture in short bursts). 

Regarding Claim[s] 23, ‘Rogers & ‘Engel discloses all the claim limitations including: additive manufacturing process comprises powder bed selective laser manufacturing (‘Engel, Para 0003, powder bed fusion and laser). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Rogers with method of additive manufacturing using a powder bed and laser manufacturing as taught by ‘Engel in order to provide a process of building up layers over a solid piece (‘Engel, Para 0023).

Regarding Claim[s] 24 ‘Rogers & ‘Engel discloses all the claim limitations including: step of exposing the component and support structure to at least one thermal pulse provides a peak temperature increase of at least between approximately 2000°C and approximately 3500°C (‘Rogers, Para 0040, 2,500 – 3,500 degree C).

Regarding Claim[s] 25, ‘Rogers & ‘Engel discloses all the claim limitations except is silent regarding: step of exposing the component and support structure to at least one thermal pulse comprises the thermal pulse having a duration between approximately 20 milliseconds and approximately 100 milliseconds.
‘Rogers, does teach in Para 0013 explosive gas mixture in short bursts. ‘Rogers does not define the time interval of the bursts. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to expose the support structure to short bursts of a duration between 20 – 100 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves routine skill in the art, In re Aller, 105 USPQ 233.

Claim 14 is/are rejected under 35 U.S.C. 103 as best understood as being unpatentable over U.S. 2016/0222791 Thomas John Chipman Rogers (‘Rogers hereafter), and further in view of U.S. 2015/0197862 Engel et al. (‘Engel hereafter), and in further view of U.S. 2017/0066083 Shioya et al. (‘Shiova hereafter).

Regarding Claim[s] 14 ‘Rogers & ‘Engel discloses all the claim limitations including: component and support structure are formed on a baseplate (‘Rogers, Fig 3, component #600, system of support structure #640 & & #710);
Except, ‘Rogers is silent regarding: the support structure comprises an internal support structure arranged between two parts of the component and an external support structure arranged between the component and the baseplate, 
the internal support structure and the external support structure both comprising a bulk support member and a plurality of interface support members; the interface support members have a base length defined as the length of the interface between the bulk support member and the interface support member
However, ‘Shiova teaches: Fig 1, shows component metal member #10, and at least two parts of the system of support structure, #40 (pedestal/ base plate), #30 removal member, and #20 support members (internal to component and pedestal),  
‘Shiova further teaches a bulk support structure as the solid bulk pedestal #40 and the sold support members #30. ‘Shiova, Fig 1, shows a length between the bulk support and interface support member.  
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Rogers with a two part support structure as taught by ‘Shiova in order to ease removal of the support structure (‘Shiova, Para 0066).
Except, ‘Rogers is silent regarding: the base length to height ratio of the interface support members of the internal support structure is between 0.55 and 0.75; and
 	However, it would have been an obvious matter of design choice to make the ratio of base length to height of the internal support structure between 055 and 0.75,
or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further it would have been an obvious matter of design choice to make the ratio of base length to height of the internal support structure between 0.55 and 0.75,since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Except, ‘Rogers is silent regarding: the base length to height ratio of the interface support members of the external support structure is between 1.2 and 1.4. 
	However, it would have been an obvious matter of design choice to make the ratio of base length to height ratio of the interface support members between 1.2 and 1.4, or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  Further it would have been an obvious matter of design choice to make the ratio of base length to height ratio of the interface support members between 1.2 and 1.4, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 26 is/are rejected under 35 U.S.C. 103 as best understood as being unpatentable over U.S. 2016/0222791 Thomas John Chipman Rogers (‘Rogers hereafter), and further in view of U.S. 2015/0197862 Engel et al. (‘Engel hereafter), and in further view of [Wingdings font/0xE0]U.S. 2017/0297102 Chin et al. (‘Chin hereafter), 

Regarding Claim[s] 26 ‘Rogers & ‘Engel discloses all the claim limitations except is silent regarding: chamber is at an increased atmospheric pressure of 400 bar and a peak pressure during combustion may reach 2000 bar or more. 
However, ‘Chin does teach, Para 0042 elevated temperature and pressure of 10 – 50kpsi (689 - 3447 bar).
	Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Rogers with an atmosphere of more than 2000 bar as taught by ‘Chin in order to provide a more rapid consolidation to full density (‘Chin, Para 0042)

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 20 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "after mechanical removal of the support structure from the metallic component, at least one further thermal pulse is applied to the separated metallic component.”
The closest prior art is as cited above (‘Rogers & ‘Engel).  ‘Rogers, Para 0036 teaches thermal deburring, Para 0035 teaches removing by force,  However, does not teach the removal of structure by thermal means after using a mechanical method.  
'Engel, Para 0010 teaches mechanical cutting, Para 0051 teaches heating, However, does not teach the removal of structure by thermal means after using a mechanical method.  
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 21 & 22. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Examiner Notes:
Examiner would like to thank Enrique J. Mora (36875) for the expedited replacement Claim set on 01/18/2021.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2021